Citation Nr: 1502691	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which denied service connection claims for bilateral foot disorders and for hepatitis C.

When this case was before the Board in September 2010, the Board remanded the issues for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand observed that in June 2010 the Veteran's representative asserted that the Veteran's service treatment records were incomplete, as evidenced by the absence of a discharge examination report.  

As a result, the Board's September 2010 remand requested that the RO/AMC conduct a search for additional service treatment records, including a discharge examination report.  The remand instructed that if additional records were not available, or if the search for any such records otherwise yielded negative results, that fact was to be documented in the claims file, and the Veteran was to be so informed in writing. 

However, a review of the record includes no evidence that the RO conducted the requested search for additional service treatment records, documented that any such search yielded negative results, or informed the Veteran that any such search yielded negative results.  

The Board has noted that a January 2011 VA notation on the Board's original remand states that the Veteran's service treatment records included a discharge document, specifically the "Aptitude Board."  The implication is that the aptitude board report essentially was the only medical evaluation that had been performed in connection with the Veteran's separation from service.  A document associated with (stapled to) the aptitude report indicates that it was noted that the Veteran had been examined during the past 60 days and it had been determined that he was physically qualified for separation from active duty.  The Board notes that it is unclear whether this references a missing discharge examination, or instead simply refers to the service entrance examination which had been performed less than 30 days prior to discharge.  Regardless, however, the Board finds it significant that an additional review of the June 2010 correspondence reveals that the Veteran's representative also asserted that a separation laboratory report was missing from the available service treatment records.  Further, an additional review of the Veteran's service treatment records at this time reveals that a September 1973 Performance Report states that the Veteran was a "sick bay addict."  This statement indicates that the Veteran was often in sick bay seeking treatment.  However, the available service treatment records are negative for records of such visits.  In fact, the service records do not contain a single treatment record.  This fact suggests that additional, outstanding service treatment records are available.

In light of the foregoing, the Board finds that the development requested by the Board's September 2010 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board also observes that VA treatment records show that the Veteran has flat feet.  During an August 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he never had flat feet before active duty.  He testified that he noticed flat feet symptoms during active duty and first sought treatment for them shortly after separation.  In essence, he testified that his flat feet symptoms began during active duty and have continued ever since that time.  

The Veteran is competent to state that he had no symptoms of flat feet before active duty, currently has symptoms of flat feet, and has had the symptoms since active duty.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (as a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness).  This evidence raises the possibility that the Veteran has flat feet as a result of active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).  The examiner must take into account the Veteran's lay assertion of continuous post-service symptoms of flat feet.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also finds it relevant to the Veteran's flat feet claim that on a June 2008 VA Form 21-526, he stated that he worked as a janitor from June 1998 to December 2004.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources in order to conduct a search for additional service treatment records, including any laboratory reports and any sick bay records, relating to the Veteran's period of service from August to September 1973 with the United States Navy.  

If additional records are not available, or if the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be so informed in writing.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any flat feet that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's flat feet are causally related to the Veteran's active duty.  

In doing so, the examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms, as well has his post-service employment as a janitor from June 1998 to December 2004.  

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




